Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-11, 13-19, 26-27, 29, 33 and 35-41 are pending. Claims 38-41 have been added. Claims 1-3 and 10-11 have been amended. In the response to the restriction requirement, Applicants elected Group I, wherein L1 is a C2 alkyl group with no substitutions, R is CH3O-(CH2CH2O)44-CH2CH2CH2NH-, wherein R comprises the L2 linker having the structure -CH2CH2CH2NH-. Claims 1, 3-9 and 38-40 have been examined and claims 2, 10-11, 13-19, 26-27, 29, 33, 35-37 and 41 are withdrawn from consideration.  

Claim Rejections - 35 USC § 102
The rejection of claims 1-2 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4 and 8-9 under 35 U.S.C. 103 as being unpatentable over Fischer et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1, 3-9 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2012/0196749) in view of Bukrinsky et al. (WO 97/33604) and Hadidi et al. (AAPS Pharm Sci Tech, Vol. 14, No. 2, June 2013).
With respect to claim 1, Fischer et al. teach the compound Cs-1OM3 (i.e. a cyclosporin derivative) (claim 9; page 6, last compound on the right; depicted below), similar to instantly claimed compound Formula I, wherein L1 is C0.
The difference between the instantly claimed compound and the compound of Fischer et al. is the variable R (OH group in Fischer et al.; a PEG in the instant claims).

    PNG
    media_image1.png
    188
    400
    media_image1.png
    Greyscale

Bukrinsky et al. teach pegylated cyclosporin A as a treatment for HIV-infection (abstract; claims 1-2 and 9).
Bukrinsky et al. also teach a preferred embodiment of the invention, wherein cyclosporin is derivatized by reaction with polyethylene glycol, resulting in a "pegylated" cyclosporin, and further teach that pegylated cyclosporin may be prepared by standard chemical methods (page 9, lines 18-22).
Hadidi et al. teach PEGylated single-walled carbon nanotubes as nanocarriers for cyclosporin A (CsA) delivery, wherein the available OH group in the CsA structure was first linked to a bifunctional linker in order to provide a COOH terminal group (abstract).
Hadidi et al. also teach the conjugation of CsA with phospholipid-PEGs (Pl-PEGs) through the formation of an amide bond (abstract; Fig. 1, depicted below).

    PNG
    media_image2.png
    290
    566
    media_image2.png
    Greyscale

Hadidi et al. further teach that “[c]onsidering the chemical structure of CsA, the indirect attachment of the free hydroxyl group to the free amine group of Pl–PEG5000 seemed to be the effective strategy. To do this, succinic anhydride was used as a linker to react with the OH group of CsA. In this reaction, CsA was first succinylated and converted to a monoester with a free COOH group which was assumed to interact with the amine group of Pl–PEGs in the presence of catalyzers (i.e., EDC and sulfo-NHS), leading to the formation of CsA–Pl–PEG5000–SWCNTs through the formation of an amide bond.
It would have been obvious to one of ordinary skill in the art concerned with the treatment of HIV-infection to conjugate the cyclosporin derivative of Fischer et al. to a PEG because Bukrinsky et al. teach pegylated cyclosporin as a treatment for HIV-infection, and Fischer et al. teach that inhibitors of cyclophilines such as the cyclosporin derivatives of the invention are used to treat of HIV infection (para [0009]). 
The skilled artisan would have been motivated to conjugate the PEG group to the free COOH group of the cyclosporin derivative of Fischer et al. through the formation of an amide bond because Hadidi et al. teach that cyclosporin A can be conjugated to Pl-PEGs through the formation of an amide bond.
With respect to claims 3, 5-7 and 38, Bukrinsky et al. teach that cyclosporin was reacted with methoxypolyethylene glycol-succinimidyl succinate (page 21, lines 23-29). One of ordinary skill in the art would have been motivated to use the methoxypolyethylene glycol-succinimidyl succinate of Bukrinsky et al., and thus would have arrived at the instantly claimed compound of Formula I, wherein R is CH3O-(CH2CH2O)n-CH2CH2CH2NH-. Although Bukrinsky et al. do not specifically teach n=44, one of ordinary skill in the art would have at once envisaged n=44. 
Furthermore, the MPEP 2144.09 II. states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties” and further teach that “[C]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
Additionally, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.
Therefore, according to the MPEP 2144.09 II and/or MPEP 2144.05 A, one of ordinary skill in the art would have arrived at the instantly claimed R (i.e. CH3O-(CH2CH2O)44-CH2CH2CH2NH-).
With respect to claims 4, 8 and 39-40, the references do not teach instantly claimed compound of Formula IA (i.e. the compound of Formula I wherein L1 is an ethylene group). However, the MPEP 2144.09 II. states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties” and further teach that “[C]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
In the instant case, one of ordinary skill in the art would have been motivated to add 2 -CH2- groups (i.e. wherein L1 is C2) to the compound obvious over the references, and would have reasonably expected the resulting compound to possess similar properties (i.e. to treat HIV- infection).
With respect to claim 9, Fischer et al. teach a pharmaceutical composition comprising the cyclosporin derivative (claim 15), and further teach a medicament comprising the cyclosporin derivative (claims 12-14). Thus, the pharmaceutical composition of Fischer et al. must necessarily comprise a pharmaceutically acceptable carrier in order to be administered. Furthermore, the skilled artisan would have been motivated to make a pharmaceutical composition comprising a pharmaceutically acceptable carrier in order to administer said composition to patients in need thereof.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/27/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658